DETAILED ACTION
The Amendment filed 2/1/22 has been entered. Claims 1, 5-13, 16, 18 and 21 have been amended, claims 4, 15 and 20 have been cancelled and claim 22 has been added.
Claims 1-3, 5-14, 16-19 and 21-22 are pending.
Applicant’s amendments/arguments have overcome the previously presented Objections to the Specification, Claim Objections and 35 USC § 112 Claim Rejections.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-3, 5-14, 16-19 and 21-22 filed on 2/1/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if the Claim Objections listed in the paragraphs below are corrected and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 18-19 and 21-22 are objected to because of the following informalities:
The limitation “…based on messages from one or more remote storage nodes…” in claim 18, lines 8-9, should be “…based on messages from the one or more remote storage nodes…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…update the association between the hint…” in claim 22, line 4, should be “…update [[the]] an association between [[the]] a hint…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…wherein the type of hint…” in claim 22, line 5, should be “…wherein the type of the hint…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 12-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Huang” (US PGPUB 2015/0006663) in view of “Geml et al.” (US PGPUB 2018/0004559) (Hereinafter Geml).
With respect to claim 1, Huang teaches a network interface (extended Non-Volatile Memory Express (NVMe) controller 112A-B; Fig. 1, [0038]) comprising:
circuitry to determine a storage node (Non-Volatile Memory Express (NVMe) storage nodes 111a-b; Fig. 1, [0038]) associated with an access command based on an association between an address in the access command and the storage node (extended NVMe controller 112 receives NVMe commands (access command) directed to a remote namespace (address) for remote non-volatile memories (storage node); Fig. 1, [0040]-[0041]) and
circuitry to update the association between the address in the access command and the storage node (extended NVMe controller 112 maintains a mapping table for mapping host identifier (HSID) of NVMe controller and/or namespace identifier (NSID) of the NVMe command; Fig. 1, [0044]-[0045], [0049]); and
circuitry to cause transmission of the access command in one or more Ethernet packets to the storage node, wherein the transmission of the access command is compatible with a protocol employed by a Non-volatile memory express (NVMe) over Fabrics (NVMe-oF) specification (extended NVMe controller 112 receives NVMe commands (access command) directed to a 
Huang does not teach circuitry to update the association between the address in the access command and the storage node based on messages from one or more remote storage nodes.
However, Geml teaches circuitry to update the association between the address in the access command and the storage node based on messages from one or more remote storage nodes (storage device receives an indication of an identify command and sends an indication of the respective namespace identifiers corresponding to all of the respective namespaces of storage device. In response to receiving the indication of the namespace identifiers from storage device, Virtual machine manager (VMM) determines one or more namespaces associated with a particular Virtual Machine (VM); [0028]-[0030]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating address association information based on received messages to Huang because Huang discloses maintaining a mapping table ([0045]) and Geml suggests updating address association information based on received messages ([0030]).
One of ordinary skill in the art would be motivated to utilize the teachings of Geml in the Huang system in order to provide improved namespace security for the namespaces of a storage device.

With respect to claim 2, Huang as modified teaches the network interface of claim 1. Huang further teaches wherein the association comprises a namespace identifier corresponding 

With respect to claim 3, Huang as modified teaches the network interface of claim 2. Huang further teaches further comprising a table including at least one association (extended NVMe controller 112 maintains a mapping table for mapping host identifier (HSID) of NVMe controller and/or namespace identifier (NSID) of the NVMe command; Fig. 1, [0044]-[0045], [0049]).

With respect to claim 5, Huang as modified teaches the network interface of claim 1. Huang further teaches wherein the access command comprises one or more of: a write, a read, a command, and status request (extended NVMe controller 112 receives NVMe commands (read/write commands) directed to a remote namespace (address) for remote non-volatile memories (storage node); Fig. 1, [0040]-[0041]).

With respect to claim 12, Huang as modified teaches the network interface of claim 1. Huang further teaches comprising one or more of: a host device, server, rack, or datacenter and wherein the one or more of: a host device, server, rack, or datacenter are to initiate transmission of the access command (extended NVMe controller 112 receives from a host CPU NVMe commands (access command) directed to a remote namespace (address) for remote non-volatile memories (storage node); Fig. 1, [0040]-[0041], [0064]).

The limitations of claim 13 are rejected in the analysis of claim 1 above and this claim is rejected on that basis.
The limitations of claim 14 are rejected in the analysis of claims 2-3 above and this claim is rejected on that basis.
The limitations of claim 16 are rejected in the analysis of claim 5 above and this claim is rejected on that basis.
The limitations of claim 18 are rejected in the analysis of claim 1 above and this claim is rejected on that basis.
The limitations of claim 19 are rejected in the analysis of claims 2-3 above and this claim is rejected on that basis.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Geml, and further in view of “Liu” (US PGPUB 2014/0281040).
With respect to claim 6, Huang as modified teaches the network interface of claim 1. Huang does not teach wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the storage node is to determine a string and prefix string for a namespace.
However, Liu teaches wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the storage node is to determine a string and prefix string for a namespace (namespace access control (NSAC) table entry index is based on a hash algorithm of namespace identifiers (NSIDs); [0061]-[0063]).

One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Huang system in order to provide faster remote memory accessing.

With respect to claim 7, Huang as modified teaches the network interface of claim 7. Huang does not teach wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the storage node is to calculate a hash based on the string.
However, Liu teaches wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the storage node is to calculate a hash based on the string (namespace access control (NSAC) table entry index is based on a hash algorithm of namespace identifiers (NSIDs). An NVM controller gets an NVMe command and the NVM controller employs a hash algorithm on the 32-bit NSID in the NVMe command to generate a table entry index; [0061]-[0063]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating a hash based on a string of a namespace to Huang because Huang discloses maintaining a mapping table for mapping namespace identifier (NSID) ([0045]) and Liu suggests calculating a hash based on a string of a namespace ([0061]).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Geml and Liu, and further in view of “Noronha et al.” (US PGPUB 2014/0222945) (Hereinafter Noronha).
With respect to claim 8, Huang as modified teaches the network interface of claim 7. Huang does not teach wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the storage node is to determine a remote direct memory access (RDMA) queue-pair (QP) lookup using a table based on the hash.
However, Noronha teaches wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the storage node is to determine a remote direct memory access (RDMA) queue-pair (QP) lookup using a table based on the hash (a network interface controller (NIC) performs a remote direct memory access (RDMA) write using a cryptographic hash based approach by receiving a hash value/key, looking up the hash value/key in a translation protection table (TPT) and finding a match at the exact location where a data is to be placed; [0040], [0043], [0054]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a RDMA queue pair lookup using a table based on hash to Huang because Huang discloses maintaining a mapping table for mapping namespace identifier (NSID) ([0045]) and Noronha suggests determining a RDMA queue pair lookup using a table based on hash ([0054]).
.

Claims 10-11, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Geml, and further in view of Noronha.
With respect to claim 10, Huang as modified teaches the network interface of claim 1. Huang does not teach wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the storage node is to identify a remote direct memory access (RDMA) queue-pair (QP) for a namespace identifier using a lookup and use the identified RDMA QP to transmit a command to the storage node.
However, Noronha teaches wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the storage node is to identify a remote direct memory access (RDMA) queue-pair (QP) for a namespace identifier using a lookup and use the identified RDMA QP to transmit a command to the storage node (a network interface controller (NIC) performs a remote direct memory access (RDMA) write using a cryptographic hash based approach by receiving a hash value/key, looking up the hash value/key in a translation protection table (TPT) and finding a match at the exact location where a data is to be placed; [0040], [0043], [0054]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying a RDMA queue pair using a lookup to Huang because Huang discloses maintaining a mapping table for mapping namespace 
One of ordinary skill in the art would be motivated to utilize the teachings of Noronha in the Huang system in order to provide considerable reduction in message latency.

With respect to claim 11, Huang as modified teaches the network interface of claim 1. Huang does not teach wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the storage node is to identify a remote direct memory access (RDMA) queue-pair (QP) for a namespace identifier (NSID) using a lookup and if an RDMA QP is not identified for the NSID, a default RDMA QP is used to transmit a command to the storage node.
However, Noronha teaches wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the storage node is to identify a remote direct memory access (RDMA) queue-pair (QP) for a namespace identifier (NSID) using a lookup and if an RDMA QP is not identified for the NSID, a default RDMA QP is used to transmit a command to the storage node (a network interface controller (NIC) performs a remote direct memory access (RDMA) write using a cryptographic hash based approach by receiving a hash value/key, looking up the hash value/key in a translation protection table (TPT) and finding a match at the exact location where a data is to be placed. If a match is not found at any address in the translation protection table (TPT), the data is read using a traditional RDMA read operation; [0040], [0043], [0054], [0086]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate using a default RDMA queue pair to Huang 
One of ordinary skill in the art would be motivated to utilize the teachings of Noronha in the Huang system in order to provide considerable reduction in message latency.

With respect to claim 17, Huang as modified teaches the method of claim 13. Huang does not teach comprising calculating a hash based on the access command and determining a remote direct memory access (RDMA) queue-pair (QP) lookup based on the hash.
However, Noronha teaches comprising calculating a hash based on the access command and determining a remote direct memory access (RDMA) queue-pair (QP) lookup based on the hash (a network interface controller (NIC) performs a remote direct memory access (RDMA) write using a cryptographic hash based approach by receiving a hash value/key, looking up the hash value/key in a translation protection table (TPT) and finding a match at the exact location where a data is to be placed; [0040], [0043], [0054]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a RDMA queue pair lookup using a table based on hash to Huang because Huang discloses maintaining a mapping table for mapping namespace identifier (NSID) ([0045]) and Noronha suggests determining a RDMA queue pair lookup using a table based on hash ([0054]).
One of ordinary skill in the art would be motivated to utilize the teachings of Noronha in the Huang system in order to provide considerable reduction in message latency.

With respect to claim 21, Huang as modified teaches the system of claim 18. Huang does not teach wherein the circuitry to determine a storage node of the one or more remote storage nodes associated with an access command based on an association between an address in the access command and the storage node is to determine a remote direct memory access (RDMA) queue-pair (QP) lookup using a table based on a hash.
However, Noronha teaches wherein the circuitry to determine a storage node of the one or more remote storage nodes associated with an access command based on an association between an address in the access command and the storage node is to determine a remote direct memory access (RDMA) queue-pair (QP) lookup using a table based on a hash (a network interface controller (NIC) performs a remote direct memory access (RDMA) write using a cryptographic hash based approach by receiving a hash value/key, looking up the hash value/key in a translation protection table (TPT) and finding a match at the exact location where a data is to be placed; [0040], [0043], [0054]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a RDMA queue pair lookup using a table based on hash to Huang because Huang discloses maintaining a mapping table for mapping namespace identifier (NSID) ([0045]) and Noronha suggests determining a RDMA queue pair lookup using a table based on hash ([0054]).
One of ordinary skill in the art would be motivated to utilize the teachings of Noronha in the Huang system in order to provide considerable reduction in message latency.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Geml, and further in view of “Bhabbur et al.” (US PGPUB 2019/0141041) (Hereinafter Bhabbur).
With respect to claim 22, Huang as modified teaches the network interface of claim 1. Huang does not teach wherein to update the association between the address in the access command and the storage node based on the messages from the one or more remote storage nodes comprises: update the association between the hint and a remote direct memory access (RDMA) queue-pair (QP) number based on a type of the hint, wherein the type of hint comprises one of multiple types of hints.
However, Bhabbur teaches wherein to update the association between the address in the access command and the storage node based on the messages from the one or more remote storage nodes comprises: update the association between the hint and a remote direct memory access (RDMA) queue-pair (QP) number based on a type of the hint, wherein the type of hint comprises one of multiple types of hints (a remote direct memory access (RDMA) is authenticated using multiple types of information such as user credential, user identifier, type of access request, portion of memory, computing device attribute identifiers, etc.; [0126]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating an association between a hint and a remote direct memory access to Huang because Huang discloses maintaining a mapping table for mapping namespace identifier (NSID) ([0045]) and Bhabbur suggests updating an association between a hint and a remote direct memory access ([0126]).
One of ordinary skill in the art would be motivated to utilize the teachings of Bhabbur in the Huang system in order to provide a secure remote direct memory access.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Flynn et al. US 2013/0304872. Discloses a storage controller configured to service a storage request received from a client that involves data stored by a storage device.
Tamir et al. US 2017/0249281. Discloses using vendor defined messages to execute a command to access a storage device maintained at a server.
Ouchi et al. US 2017/0102874. Discloses a storage controller allowing a server to access a virtual storage area by issuing the NVM-Express command specifying a namespace associated with the virtual storage area.
Tamir et al. US 2014/0325013. Discloses validating an access command to a storage device and reporting the status of the command to a client.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
February 8, 2022